Citation Nr: 0415518	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  

The veteran testified at a personal hearing held on September 
9, 2003 in San Antonio, Texas before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  The veteran has waived 
initial RO consideration of a lay statement submitted at the 
time of his hearing.  See 38 C.F.R. § 20.1304(b) (2003).  

The Board notes that, in a February 2002 rating action, the 
RO denied the veteran's petition to reopen his claim of 
entitlement to service connection for post-traumatic 
arthritis of the left wrist; that rating action also denied 
service connection for a right wrist disorder.  A notice of 
disagreement with that determination was received in March 
2003.  Thereafter, the RO issued a statement of the case 
(SOC) in July 2002.  However, on his VA Form 9, dated in 
September 2002, the veteran indicated that he did not expect 
any rating or compensation on those issues.  In addition, on 
a statement in support of claim (VA Form 21-4138), dated in 
August 2003, the veteran withdrew his request to reopen his 
claim for post-traumatic arthritis of the left wrist as well 
as the claim for service connection for a right wrist 
disorder 38 C.F.R. § 20.204 (2003).  At the September 2003 
hearing, the veteran confirmed his request to withdraw both 
claims.  Therefore, the only issue remaining for appellate 
review is the one listed on the front page of this decision.  




FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, service connection for a low back disorder.  

2.  A low back disorder was not shown to be present in 
service or until many years after the veteran's separation 
from service.  

3.  The record does not contain competent medical evidence 
that the veteran's currently diagnosed low back disorder, to 
include DDD, is related to his military service.  


CONCLUSION OF LAW

DDD of the lumbosacral spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. 
§ 3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West 2002) with 
regard to service connection for DDD of the lumbosacral 
spine.  Given the absence of complaints of, or treatment for, 
a low back disorder in service and the absence of competent 
medical evidence of a low back disorder related to service, 
the Board finds that another examination is unwarranted for 
the claim addressed in this decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Board also finds that 
the service medical records, non-VA and VA medical reports 
and a VA examination report, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection for a low back disorder is warranted.  
Thus, the Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision denying service connection for a back disorder was 
issued in March 2001, after November 9, 2000, the date the 
VCAA was enacted.  Assuming the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on August 7, 2003, 
was not given prior to the adjudication which is the subject 
of this appeal, the notice was provided by the RO prior to 
the transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran testified at a Travel Board hearing and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (Feb. 24, 
2004).  It was further noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the March 2001 decision appealed, the February 2002 rating 
decision, the July 2002 statement of the case, the December 
2002 supplemental statement of the case (SSOC), and the 
undersigned statements at the September 2003 hearing, 
especially when considered collectively, informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in August 2003, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran.  The Board may 
therefore proceed to adjudicate the claim at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background.

The record indicates that the veteran served on active duty 
from April 1971 to April 1975.  The service medical records 
are negative for any complaints, findings or diagnosis of a 
back injury; DDD of the lumbar spine is not reported.  In 
January 1973, the veteran was treated for trauma to the left 
hand, when it was caught in a steel door.  X-rays showed soft 
tissue swelling of the second and third fingers without 
fractures.  The veteran's July 1974 separation examination 
reflected normal clinical findings for the spine and other 
musculoskeletal system.  The examiner noted that March 1974 
x-rays of the veteran's wrists and knees revealed no bone 
pathology or evidence.

The record is devoid of any medical records until January 
2001.  The veteran filed his claim for service connection for 
a back disorder, in December 2000.  In conjunction with his 
claim, the veteran was afforded a VA examination in January 
2001, at which time he reported service in the military as a 
security specialist; he noted that he served in Southeast 
Asia and Thailand.  The veteran reported injuring his back in 
1972 when he fell from the back of a personnel carrier.  The 
veteran indicated that he has had gradually worsening pain 
over the years, most predominantly in the last five years.  
The veteran stated that the pain was in the midline section 
and it wakes him up in the morning.  He denied any lower 
extremity radiculopathy.  The veteran indicated that he had 
treated this problem with over-the-counter type medications 
and had had no other formal evaluation or treatment 
subsequent to service.  Following an evaluation of the back, 
including an x-ray study of the lumbar spine, the veteran was 
given a diagnosis of DDD of the lumbosacral spine without 
evidence of lower extremity radiculopathy, mild.  

By a rating action in March 2001, the RO denied the veteran's 
claim of entitlement to service connection for DDD of the 
lumbosacral spine, based on a finding that the service 
medical records did not show any back injury during service.  

VA progress notes dated from March 2001 through August 2001 
show that the veteran continued to receive clinical 
evaluation and treatment for chronic low back pain.  An x-ray 
study of the lumbar spine, performed in August 2001, 
reflected findings of multilevel degenerative bony and disc 
disease.  Received in September 2002 was a July 2001 report 
of a computed tomography (CT) scan of the lumbar spine, 
performed in June 2001, which revealed a diagnosis of 
osteoporosis.  

At a personal hearing in September 2003, the veteran 
testified that he sustained a back injury while performing 
his duties on an armored personnel carrier.  The veteran 
indicated that he was on security detail; he explained that 
his job was to provide security for the base.  The veteran 
indicated that an armored personnel carrier transported them 
to the security tower.  The veteran testified that, at the 
time of his injury, in January 1973, he was on the way to a 
security tower and sitting on the top of the carrier when it 
hit a hole in the ground; he stated that he fell off the 
carrier and landed on his back.  He added that he broke the 
fall with his arms and wrists; he stated that while he 
complained about his back, medical personnel were more 
concerned about his wrists.  The veteran indicated that he 
continued to have problems with his back after service.  For 
many years, the veteran was employed as a physical therapy 
assistant.  The veteran further testified that, after 
service, he was not involved in any activities that would 
have caused an injury to his back and he received no back 
injuries after service.  

In a September 2003 statement, the veteran's wife indicated 
that she had been married to the veteran for over 30 years 
and that he has been experiencing pain and discomfort in his 
lower back for as long as she can remember.  The veteran's 
wife recalled being told of an injury that he incurred while 
being transported to his workstation as a security policeman 
during his tour of duty in Thailand.  She indicated that the 
veteran reported falling off a transport vehicle that struck 
a bump on the road throwing him off; she recalled the veteran 
telling her that he fell on his back and blacked out when he 
hit the ground.  Following that injury, he was unable to 
climb the 60-foot watchtowers.  She noted that the veteran 
suffered for many years with back pain but he refused to seek 
treatment; however, she convinced the veteran to seek medical 
treatment because she grew tired of watching him suffer with 
the discomfort caused by his back pain.  

III.  Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In addition, service connection 
for arthritis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The Court has held that, in order to prevail on the issue of 
service connection for any particular disability, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A 
layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one, which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.  

The Court has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

The Board readily concedes that the veteran has DDD of the 
lumbar spine, the disability at issue for which service 
connection is claimed.  Accordingly, the veteran has 
satisfied one of the three foregoing requisites to prevail on 
a claim of entitlement to service connection.  However, there 
is no evidence of such disorder in service or for many years 
thereafter.  As noted above, the service medical records are 
completely negative for any evidence of a back injury and/or 
treatment for a low back disorder.  Subsequently, the records 
show that the veteran did not seek or receive any treatment 
for a back disorder until March 2001 after he had filed his 
claim for compensation.  Accordingly, the veteran does not 
satisfy one of the three requisites.  

Furthermore, there is no medical evidence at all in the file 
asserting a nexus between veteran's current low back 
disorder, including DDD, and his military service.  The 
veteran has asserted, through his wife's statements and his 
statements and testimony, that his current disability began 
in service; however, it is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The third part 
of the Hickson test has accordingly not been satisfied.  
Therefore, the veteran does not satisfy two of the three 
requirements to prevail in his claim.  

Although the veteran contends that his DDD of the lumbar 
spine is due to service, the Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection such as symptoms, a lay party, 
such as the veteran, is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his wife's statement and his contentions and testimony that 
he has DDD of the lumbar spine related to his period of 
active service are not competent evidence in this case.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's DDD of the lumbar spine is due to his period of 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran claimed on examination that he injured his back 
in service; however, this is not supported by service medical 
documentation.  He also asserts that his back pain has grown 
worse over the years.  Despite his contentions, there is no 
evidence of continuity of symptomatology, and such claimed 
symptomatology has been discounted from any incident of 
service on the basis of the competent evidence of record.  
See Savage, supra.  In summary, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  The Board finds that the period between discharge 
and the first documented evidence of treatment, and first 
competent diagnosis, is affirmative evidence against service 
connection on a direct or presumptive basis.  

In this case, the veteran has not submitted or identified 
available competent medical evidence showing that his DDD of 
the lumbar spine should be service-connected.  Since the 
determinative issue involves a medical question, competent 
medical evidence is required.  Heuer v. Brown, 7 Vet. App. at 
384; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule does not apply.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  




	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



